Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 10/29/2019. 
Claims 1-20 are pending and presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “…enter a sleep mode while synchronizing with each other.” Synchronizing as known in the art particularly means that the two node maintain data and are updated. The specification does not particularly describe what is being synchronized between the nodes. As such, it is unclear what is meant by the above limitation and therefore, the metes and bounds of the claim is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference B (CN108933719, referred to as reference B from hereon).

Regarding claim 13, Reference B discloses an apparatus for controlling vehicle network management, the apparatus comprising: 
a processor configured to allow a sleep delay timer to start counting when a sleep mode entry is notified from an upper-level network management control apparatus managing a first network in a vehicle (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time), and configured to allow a bus or node in a second network of the processor to enter a sleep mode when the counting of the sleep delay timer ends (see Id.); and 
storage configured to store a counting value of the sleep delay timer (see page 8 discloses storage for storing instruction, inherently includes storing of timer).

Regarding claim 17, Reference B discloses a method of controlling management of a vehicle network which includes at least one vehicle network management control apparatus, the method comprising: 
receiving a sleep mode entry notification from an upper-level vehicle network management control apparatus (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time); 
starting counting of a sleep delay timer (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time); and 
performing a sleep mode entry of a network when the counting of the sleep delay timer ends (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time).

Regarding claim 14, reference B discloses the vehicle system wherein the processor is configured to transmit a sleep mode entry notification to a lower-level vehicle network management control apparatus when the sleep delay timer starts counting (page 3, s408, discloses master node transmitting command to slave as a sleep mode entry notification, s410 discloses third preset timer is started).

Regarding claim 15, 18, Reference B discloses the vehicle system wherein the processor notifies the upper-level network management control apparatus of completion of the sleep mode entry when the bus or node in the network enters the sleep mode (page 4, step s302, discloses sending a meeting signal when a slave node is switching to a waiting dormancy state).

Regarding claim 16, 19, Reference B discloses the vehicle system or method wherein the processor is configured to allow the bus or node in the network to stop entering the sleep mode when the processor receives a wake-up request from an individual bus or an error occurs in entering the sleep mode (see step S514 at page 5, see also par. 10 at page 5).

Regarding claim 20, Reference B discloses the method further comprising notifying the sleep mode entry when the upper-level vehicle network management control apparatus does not receive a network management message from a bus or node for a preset period time (s504, discloses when master node meets self-dormancy, sending a command, see step s306, discloses that switching to pre-dormancy state is result of node not receiving the network management frames for a predetermined period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reference A (CN 104199351B, referred to as reference A from hereon) in view of Reference B (CN108933719, referred to as reference B from hereon).

Regarding claim 1, As best understood, Reference A discloses a vehicle system comprising: 
a first vehicle network management control apparatus configured to manage a first network (see page 2, paragraph 3, discloses a gateway connecting multiple LANs, i.e. a first network); and 
a second vehicle network management control apparatus configured to communicate with the first vehicle network management control apparatus and manage a second network (see Id. Power controller LAN connecting gateway and networking different ECUs), wherein the first and second vehicle network management control apparatuses enter a sleep mode (see page 2, steps 11-13, describes all nodes entering sleep mode) while synchronizing with each other.
Reference A fails to disclose but reference B discloses entering sleep mode while synchronizing with each other (page 2, background, par. 2; disclosure of invention, par. 1, 7, describes ensuring that each node sleeps synchronously).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of reference A to include entering sleep mode while synchronizing with each other as taught by reference B. 
The suggestion/motivation to do so would have been to ensure that the devices in the entire network go into sleeping mode. 

Regarding claim 2, reference A discloses the vehicle further comprising: a third vehicle network management control apparatus configured to communicate with the second vehicle network management control apparatus and manage a third network (see page 2, paragraph 3, discloses a car body controller LAN for managing ECU4-5).

Regarding claim 3, reference A discloses the vehicle system wherein the vehicle system includes the first vehicle network management control apparatus located at a highest level, the second vehicle network management control apparatus located at a lower level of the first vehicle network management control apparatus, and the third vehicle network management control apparatus located at a lower level of the second vehicle network management control apparatus (see page 2, par. 3, discloses hierarchical structure with gateway at the higher level).

	Regarding claim 4, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to determine whether a bus or node in the first network is in a sleep ready state (see reference B at page 2, par. 11-12, 16, discloses pre-sleep state or sleep wait state for each of the node)

Regarding claim 5, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to determine that the bus or node in the first network is in the sleep ready state when a network management message is not received for a preset period of time from the bus or node in the first network (see reference B, page 2, par. 19, s306, switching to pre-dormancy state when no network management messages are received).

Regarding claim 6, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to notify the second vehicle network management control apparatus of an entry into the sleep mode when the bus or node in the first network is in the sleep ready state (see step s408, s412, discloses transmitting a command in a sleep ready state, and when a predetermined time expires switching to dormancy state).

Regarding claim 7, the combination of reference A and B discloses the vehicle system wherein the second vehicle network management control apparatus is configured to allow a sleep delay timer to start counting when receiving a sleep mode entry notification from the first vehicle network management control apparatus (see reference b, at page 3, S408 slave receiving the message and step s410 discloses a third preset timer as a delay timer). 
Reference A and B fails to disclose configured to transmit the sleep mode entry notification to the third vehicle network management control apparatus.
However, reference b discloses receiving sleep mode entry from a higher node, such as a master node at the lower node such as slave (see reference b, at page 3, S408 slave receiving the message). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further send the sleep message to a third network node, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The motivation for doing so would be to allow coordinating the sleep cycle for entire network. 

Regarding claim 8, reference A fails to disclose the vehicle system wherein the third vehicle network management control apparatus is configured to allow the sleep delay timer to start counting when receiving the sleep mode entry notification from the second vehicle network management control apparatus, and configured to allow a bus or node in the third network to enter the sleep mode when the counting of the sleep delay timer by the third vehicle network management control apparatus is completed.
The combination of reference A and B discloses the vehicle system wherein the second vehicle network management control apparatus is configured to allow the sleep delay timer to start counting when receiving the sleep mode entry notification from the first vehicle network management control apparatus, and configured to allow a bus or node in the second network to enter the sleep mode when the counting of the sleep delay timer by the second vehicle network management control apparatus is completed (see the rejection of claim 7 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further duplicate the above steps with respect to second network node and third network node, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The motivation for doing so would be to allow coordinating the sleep cycle for entire network. 

Regarding claim 9, the combination of reference A and B discloses the vehicle system wherein the second vehicle network management control apparatus is configured to allow a bus or node in the second network to enter the sleep mode when the counting of the sleep delay timer by the second vehicle network management control apparatus is completed (see reference B, at page 3, step s410, describes slave node entering a dormancy state).

	Regarding claim 12, reference A discloses the vehicle system wherein the entry into the sleep mode is stopped when at least one of the first to third vehicle network management control apparatuses receives a wake-up request or an error occurs in entering the sleep mode (see step 22 at page 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107360072B describes a pre-sleeping state prior to transitioning a node into sleep mode. 
CN 106851798B – describes coordination of downstream and upstream sleeping of nodes
CN101700762 – describes 5 different states for nodes and sleep message between master and slave. 
CN102658801 – describes a sleep confirm message
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466